DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
The amendments in the response dated 09 February 2022 are entered for consideration. Claims 1-16 as amended in the response are presently under consideration.
Applicant’s amendments to claim 3 have overcome the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ) as failing to comply with the written description requirement, and the rejection is therefore withdrawn.
Applicant’s terminal disclaimer filed with the response dated 09 February 2022 has overcome the nonstatutory double patenting rejection of record, and the rejection is therefore withdrawn.

Reasons for Allowance
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 13, the closest prior art of record of Dimroth et al (Metamorphic GayIn1-yP/Ga1-xInxAs Tandem Solar Cells for Space and for Terrestrial Concentrator Applications at C>1000 Suns) teaches a multijunction solar cell on page 
Dimroth does not explicitly disclose this embodiment further comprising a third subcell where the Bragg reflector formed of a plurality of fourth layers is formed such that the fourth layers partially reflect incident light back to the first cell and allowing a portion of the incident light to pass to the third cell, the Bragg reflector being arranged between and adjacent to the second cell and the third cell or operating as a long pass filter.
Dimroth teaches theoretically a third Ge subcell can be added to the bottom of a GaInP/GaInAs tandem cell on pages 167-169 of the reference, but does not explicitly disclose a multijunction solar cell including a third Ge junction under a Bragg reflector and as recited by the author of the NPL Dr. Frank Dimroth in his declaration filed 29 November 2019 adding a third subcell under a subcell having a Bragg reflector was speculation at the time, and when stacking a third subcell beneath a GaInP/GaInAs tandem cell in a separate attempt, the inventors removed the AlInAs/GaInAs Bragg reflector to avoid optical losses in the infrared region where the third subcell absorbance is.
Therefore, based upon the preponderance of evidence, one having ordinary skill in the art would not have found sufficient guidance in the prior art of Dimroth (which names Bett as a co-author) to form a multijunction solar cell having a Bragg reflector being arranged between and adjacent to the second cell and the third cell as claimed in claims 1 and 13.

For the same reasoning as explained for the prior art of Dimroth, one having ordinary skill in the art would not have found sufficient guidance in the prior art of Bett (which names Dimroth as a co-author) to form a multijunction solar cell having a Bragg reflector being arranged between and adjacent to the second cell and the third cell as claimed in claims 1 and 13.
The prior art of YO (JP 2001-308354A, see IDS) in Fig. 1 and paras [0019]-[0030]  teaches a tandem silicon solar cell having a crystalline silicon bottom cell 12 and amorphous silicon top cell 11 with wavelength selective intermediate reflector 5 disposed between the cells to selectively reflect or transmit light between the cells 11 and 12. The solar cell of YO is not a III-V solar cell as presently claimed.
As such the prior art of record does not teach or make obvious each and every limitation of independent claims 1 and 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/           Primary Examiner, Art Unit 1726